Citation Nr: 0408413	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the right popiteal 
region.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left popiteal 
region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran's representative, in his August 2002 written 
argument, raised the issues of entitlement to service 
connection for bilateral varicose veins and a bilateral knee 
disability on both a direct basis and as secondary to his 
service-connected shell fragment wounds.  As these issues are 
not properly before the Board, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right popiteal 
region result in moderate impairment.  

2.  Residuals of a shell fragment wound of the left popiteal 
region result in moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a shell fragment wound of the right popiteal region have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.73, 
4.118, Codes 5260, 5261, 5311 (2003); Codes 7803, 7804, 7805 
(2002 & 2003).

2.  The criteria for a 10 percent evaluation for residuals of 
a shell fragment wound of the left popiteal region have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.73, 
4.118, Codes 5260, 5261, 5311 (2003); Codes 7803, 7804, 7805 
(2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 2001 rating 
determination and the April 2002 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim.  Moreover, in a February 2001 letter, issued prior to 
the RO's initial rating determination, the RO informed the 
veteran of the VCAA.  It specifically notified the veteran of 
VA's duty to notify him about his claim, VA's duty to assist 
him, what the evidence had to show, what information or 
evidence was still needed from the veteran, when and where to 
send the information or evidence, and where to contact VA if 
he had any questions or needed assistance.  The letter also 
informed the veteran that he should submit any evidence that 
supported his claim.  Moreover, in January 2004, the RO 
informed the veteran of the changes in the regulations 
governing the scar codes and requested that he submit any 
other additional evidence he had to support his claim.  In a 
signed statement, dated January 22, 2004, the veteran 
indicated that he had no further information to submit.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examination during the course of this appeal.  VA has met all 
VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (2003).

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XI.  A 10 percent evaluation requires moderate 
injury.  A 20 percent evaluation requires moderately severe 
injury.  A 30 percent evaluation requires severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5311.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

With regard to the shell fragment wound scars, VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. Id.  The Board has reviewed the 
appellant's claim under both the "old" and "new" criteria, 
and based on this review, it finds that the new criteria are 
not more favorable to the appellant.  The new criteria are 
more beneficial to veterans with a more extensive scar area.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

A review of the veteran's service medical records reveals 
that on April 20, 1954, a mortar round exploded during test 
firing which resulted in the veteran sustaining small 
penetrating wounds to the posterior aspect of each knee.  On 
April 24, 1954, the veteran was seen with complaints of a 
sore and stiff left leg.  The wounds were noted to be small 
and healing very well.  Some pain on walking was noted.  X-
rays taken at that time revealed retention of foreign bodies 
in both knees.  There was no bone involvement and moderate 
secondary infection.  

At the time of the veteran's August 1954 separation 
examination, normal findings were reported for the lower 
extremities.  The veteran was noted to only have a scar on 
his left arm.  

At the time of a March 1955 VA examination, the veteran 
reported that the scars on the back of his knees did not 
bother him but that it sometimes felt like the calf of his 
right leg was numb and that the backs of both knees and the 
upper portion of the legs ached when he stood.  

Physical examination revealed that the veteran walked around 
the room with no limp.  He was able to touch his toes with 
both hands.  He stood and jumped on his toes regularly and 
squatted on both heels without difficulty.  

On the postero-lateral aspect of the distal end of the left 
thigh in the proximal popiteal region was a small faintly 
discernible brownish discolored area with a fairly 
discernible superficial scar roughly 1/4" x 1/8".  On the 
medial aspect of the right popiteal region was a brownish 
discolored spot with a somewhat larger scar but it was still 
small and superficial  3/8" x 1/4".  Both of these areas 
were very well healed, nonadherent, nonfibrotic, and 
nonsymptomatic on palpation with no loss of tissue or muscle 
substance nor was there any impairment of function of the 
underlying structures.  The knees were both unrestricted and 
symptom free.  There was no instability, no capsular 
thickening, and no evidence of synovitis.  There was no 
quadriceps atrophy or weakness noted.  There was also good 
equal strength of the lower extremities in motions against 
resistance and there was no muscular atrophy, weakness, or 
gross musculoskeletal disproportion manifest.  X-rays 
revealed irregular metallic foreign bodies in the soft tissue 
areas of both knees.  Diagnoses of superficial scars of shell 
fragment wounds, both popiteal regions, healed, 
nonsymptomatic, were rendered. 

In a May 1955 rating determination, the RO granted service 
connection for shell fragment wounds of the right and left 
popiteal regions and assigned noncompensable disability 
evaluations for each.

In August 1999, the veteran underwent several VA 
examinations.  At the time of a  muscles examination, the 
veteran denied experiencing weakness of either leg.  He did 
describe chronic numbness below the knees and burning 
dysesthesias in both calf areas.  These symptoms occurred 
with ambulating more than one-and-a- half blocks and worsened 
with descending small hills.  Objectively, both lower 
extremities demonstrated muscle strength of 5/5 throughout, 
and no atrophy was present.  Heel and toe walking was intact, 
demonstrating adequate coordination of the lower extremities.  
A diagnosis of "normal muscle examination without evidence of 
soft tissue loss from previous shrapnel wounds" was rendered.

At an orthopedic examination, it was noted that the veteran 
had no problems following the shell fragment wounds until 
1995 when he was diagnosed with deep venous thrombosis.  X- 
rays at that time suggested some osteoarthritic changes.  The 
veteran's complaints involved morning stiffness with no focal 
pain.  Knee pain was aggravated by climbing and descending 
stairs.  He denied swelling or locking of the knees.

On physical examination, there was fullness to the popliteal 
fossa, bilaterally, but no definite cystic mass was palpable.  
There was no effusion over the knee joints.  Range of motion 
testing showed zero to 130 degrees of flexion for the right 
knee and zero to 135 degrees for the left, with bilateral 
crepitus on motion.  No ligamentous laxity was appreciated 
and McMurray's testing was negative bilaterally.  The veteran 
walked well.  There was no evidence of instability or 
fatigability.  X-rays disclosed bilateral tricompartmental 
joint space narrowing and osteophyte reactions.  A 5 mm 
foreign body was observed in the midline behind the distal 
left femur above the knee.  A foreign body measuring 4 mm in 
length and 2 mm in width was seen in the soft tissues located 
posterior to the right lateral tibia.  No bony involvement 
was noted near these foreign bodies.  It was the examiner's 
impression that the veteran had (1) osteoarthritic changes of 
the knees; (2) retained foreign bodies in soft tissue of the 
right posterior knee and left distal femur; and (3) history 
of probable left popliteal cyst.  

The examiner stated that the veteran's symptoms were due to 
his osteoarthritic changes which were consistent with his age 
of 68 and not related to his previous shrapnel wounds.  The 
examiner also opined that the popliteal cyst would have 
resulted from an extrusion of synovial fluids into the 
popliteal fossa on the left side which was well below the 
site of his retained foreign body; therefore, it was 
unrelated to that condition.

At the time of an August 1999 scar examination, the veteran 
had no complaints referable to the shell fragment scars.  The 
examiner noted slightly depressed, brownish areas measuring 2 
cm by 1 cm.  He commented that these areas did not resemble 
typical scars, but that no other scar formations were 
visible.  These were nonadherent with nonkeloid reaction.  
The impression was status post soft tissue injury to 
posterior legs without significant scar reaction.

Finally, two other examination reports addressed problems 
associated with the veteran's arteries, veins and peripheral 
nerves.  In one examination report, the examiner concluded 
there was no convincing evidence that the veteran's single 
episode of deep venous thrombosis was related to his previous 
shrapnel wound 30 years prior.  At his peripheral nerves 
examination, the examiner concluded that the veteran had 
progressive numbness of both lower extremities of unknown 
etiology.  The examiner indicated that the clinical findings 
were consistent with a neurogenic intermittent claudication, 
which was not a vascular condition but due to traction of the 
lower lumbar nerves of the spine.  The examiner stated that 
this condition did not have any relationship to the veteran's 
previously retained foreign bodies.  In reaching this 
conclusion, the examiner explained that the foreign bodies 
were at different levels, but that the sensory changes were 
at the same level on both sides.  He further added that one 
would expect a more patchy distribution of the sensory loss 
corresponding to one or other common nerve trunks leading to 
the lower extremity instead of the diffuse neuropathy over 
the entire lower leg.

In an April 2000 decision, the Board continued the 
noncompensable evaluations for residuals of shell fragment 
wounds of the right and left popiteal region.  

In January 2001, the veteran requested an increased 
evaluation for his service-connected shell fragment wound 
residuals.  

In April 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having leg 
numbness for the past seven to nine years.  He also noted 
that his private physician had told him that the shrapnel 
could be deteriorating and causing some blood poisoning.  He 
further reported having numbness in his legs from his mid-
thigh to his toes, bilaterally.  He also noted occasional 
tingling but no pain.  The veteran had generalized swelling 
of his legs on a daily basis, which resolved in the early 
morning.  He also stated that he was having muscle spasms in 
his calves once a week.  These usually occurred as he was 
getting out of bed.  The veteran indicated that he had to 
walk with a cane because his balance was bad.  He also stated 
that he had to watch where he placed his feet because he 
could not feel them.  He indicated that the scars from the 
shrapnel wound did not bother him and that he had not seen 
them and was unsure as to whether they were disfiguring.  

Physical examination revealed that the veteran had good skin 
turgor.  The feet and lower legs were cool to the touch.  
There was a brownish discoloration noted on both lower legs 
on the anterior surface from ankle to mid-calf.  It was more 
pronounced on the right leg and was present on the posterior 
aspect of the right lower leg from the ankle to mid-calf.  
The veteran had good muscle mass and tone.  Lower body 
strength was 4/5.  There were no varicose veins but spider 
veins were noted at the ankles.  There was good hair 
distribution on the lower legs except for the posterior 
aspect of the right lower leg, where there was no hair.  Hair 
was present at the ankles and toes.  The veteran had 1+ 
pitting edema to the mid calf bilaterally.  He had a limp in 
his right leg.  Romberg sign was intact and deep tendon 
reflexes were +2/4.  The veteran was unable to elicit the 
patellar reflex, bilaterally.  Plantar reflex was +1/4.  The 
veteran was unable to walk tandem heel-to-toe.  He also could 
not walk on his heels.  He was able to walk on his toes but 
was unsteady.  He could not squat but could touch his toes.  
The veteran had decreased tactile and vibratory sensation 
from the right knee to his toes.  All joints were measured 
with a goniometer.  Knee flexion/extension right and left was 
0 to 120 degrees.  There was no pain on palpation or range of 
motion.  There was also no effusion and Drawer test was 
intact.  Bilateral crepitus was noted.  Ankle dorsiflexion on 
the right was from 0 to 15 degrees and on the left from 0 to 
18 degrees.  Plantar flexion was from 0 to 25 degrees on the 
right and from 0 to 40 degrees on the left.  Lower extremity 
muscle weakness was 4 on the right and left.  Muscle area 
effort was noted to be abnormal to the lower legs and ankles.  
There were no scars noted on the posterior aspects of his 
lower legs or knees from the shrapnel wounds.  X-rays of the 
tibia and fibula revealed no fracture or bony destruction.  
Metallic fragments and marked arthritic changes were 
demonstrated at the knees.  The metallic fragments were noted 
to be consistent with a shrapnel type injury.  Diagnoses of 
post-traumatic shrapnel wounds, lower legs; marked arthritic 
changes of the knees; and metallic fragments, bilateral 
knees; history of right deep vein thrombosis; and peripheral 
neuropathy, were rendered.  

The Board is of the opinion that the criteria for 10 percent 
disability evaluations, representing moderate impairment, 
have been met under Diagnostic Code 5311.  The veteran has 
been noted to have small metallic fragments consistent with a 
shrapnel wound in the soft tissue areas where the injury 
occurred.  Moreover, the veteran was shown to have had 
decrease in the muscle tone for the lower extremities at the 
time of his most recent VA examination.  Furthermore, muscle 
area effort was noted to be abnormal to the lower legs.  
While not all of the criteria necessary for a moderate 
impairment have been demonstrated, the veteran's disability 
more closely approximates that necessary for a 10 percent 
evaluation.  

The criteria for an evaluation in excess of 10 percent have 
not been met as the veteran has not been shown to have had a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular scarring or entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.

An increased evaluation is also not warranted under 
Diagnostic Codes 5260 or 5261 as flexion has not been shown 
to be limited to 30 degrees, having been to 120 degrees at 
the time of the most recent VA examination, and as extension 
is not limited to 15 degrees, having been shown to be to 0 
degrees at the time of the April 2001 VA examination.  The 
veteran was also noted to not have had pain on palpation or 
range of motion.

The Board notes that the veteran has complained of left and 
right leg problems on numerous occasions.  However, based 
upon the objective medical findings there is no clinical 
objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation under these criteria.  
Specifically, loss of functioning arising from pain and 
weakness does not raise the veteran's level of disability to 
that of moderately severe impairment or that akin to flexion 
being limited to 30 degrees or extension limited to 15 
degrees.

As to the scars, a compensable disability evaluation is not 
warranted under Diagnostic Codes 7803, 7804, or 7805 with 
regard to the old rating criteria.  The veteran has not 
reported nor does the objective medical evidence show that 
the scars are tender or painful.  The veteran has also not 
reported nor has it been shown that there is limitation of 
function as a result of scars.  Moreover, the veteran has not 
reported nor has it been shown that the wound scars have 
repeated ulceration or are poorly nourished.  

As to the new rating criteria, an increased evaluation under 
DC 7801 or 7802 is not warranted as the veteran's scar area 
does not exceed 39 sq. centimeters.  An increased evaluation 
is also not warranted under DC 7803 as the veteran's scar has 
not been shown to be unstable.  As to DC 7804, the Board 
notes that the veteran has not reported that his scar is 
painful.  As to DC 7805, the veteran has not been shown to 
have limitation of motion as a result of his left and right 
popiteal scars.




Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for residuals of shell fragment wounds to the right and left 
popiteal regions.  There have also been no findings that the 
shell fragment wound residuals interfered with his 
employment.  Moreover, the currently assigned schedular 
disability evaluations contemplate interference with 
employment and loss of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected shell fragment wounds of the 
right and left popiteal regions and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

A 10 percent evaluation for residuals of a shell fragment 
wound of the right popiteal region is granted, subject to 
regulations governing monetary benefits.  

A 10 percent evaluation for residuals of a shell fragment 
wound of the left popiteal region is granted, subject to 
regulations governing monetary benefits.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



